Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 3 recites “wherein the one or more flow sensor(s) detect pressure of the gNO as the gNO is delivered through the subject interface unit to the subject and relay a detected flow value to the receiver.” The Examiner is unclear as to whether the specification sufficiently discloses how “the one or more flow sensor(s) detect pressure of the gNO” as claimed to enable on skilled in the art to make and/or use the invention. 
The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the one or more flow sensor(s) detect a flow value 
For the purposes of examination, the Examiner will treat claim 3 as if it recites “wherein the one or more flow sensor(s) detect a flow value  of the gNO as the gNO is delivered through the subject interface unit to the subject and relay a detected flow value to the receiver.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 21-23 ar4e rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the one or more flow sensor(s) detect pressure of the gNO as the gNO is delivered through the subject interface unit to the subject and relay a detected flow value to the receiver.” The Examiner is unclear how or why “the one or more flow sensor(s) detect pressure of the gNO”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the one or more flow sensor(s) detect a flow value 
For the purposes of examination, the Examiner will treat claim 3 as if it recites “wherein the one or more flow sensor(s) detect a flow value 
Claim 21 recites “a gaseous nitric oxide (gNO) delivery device having one or more sensors positioned within the subject interface unit, wherein the sensors comprise one or more flow sensor(s) and one or more pressure sensor(s).”
The Examiner is unclear how it is possible for claim 21 to recite that the gaseous nitric oxide delivery device can have one (or more) sensor(s) positioned in the subject user interface in line 2, but then recite two sensors: a flow senor and a pressure sensor in line 3.  
Claims 22-23 are similarly rejected by virtue of their dependency upon claim 21.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-13, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0088490 to McCaney, either alone, or in further view of U.S. Publication No. 2012/0283626 to Belson et al. 
Regarding claim 1, McCaney discloses a gaseous nitric oxide (gNO) delivery device (device 2, see Fig. 1) for delivering pressurized gNO to a subject (subject 4), the device comprising: 
a subject interface unit (bathing unit 6) functionally coupled to a source of gNO (gNO source 8); 
one or more sensors (sensor 34) positioned within the subject interface unit (bathing unit 6) (see Fig. 1), wherein the sensors comprise one or more flow sensor(s), one or more pressure sensor(s) (paragraph 87) or a combination of one or more flow sensor(s) and one or more pressure sensor(s); 
and that the device includes a receiver (controller 36) capable of receiving a signal from the one or more sensors (paragraph 87).
McCaney does not expressly state that the one or more sensors is/are operably connected to a manifold; and that the manifold housing a receiver capable of receiving a signal from the one or more sensors.
While McCaney does not show a manifold, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art that the device of McCaney includes some sort of manifold, or housing, that contains the controller 36, input device 56 and display 58 as it is typical in medical device systems for elements such as these to be housed in a manifold. 
Nonetheless, Belson et al. teaches a protective manifold (housing 148) that protects various components of a wound therapy system (paragraph 15 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art that the device of McCaney includes some sort of manifold, or housing, such as the protective housing taught by Belson et al., that contains the controller 36, input device 56 and display 58 as it is typical in medical device systems for elements such as these to be housed in a manifold, and since protective housings are useful in medical devices (paragraph 15 of Belson et al.) and since it is important in medical devices to protect internal and electrical components of a system from the external environment.
The modified device of McCaney, either alone or in further view of Belson et al., will hereinafter be referred to as the modified device of McCaney, either alone or in further view of Belson et al.
Regarding claim 2, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that the one or more pressure sensor(s) (sensor 34) detect pressure (paragraph 87) of the gNO as the gNO is delivered through the subject interface unit (bathing unit 6) to the subject (subject 4) and relay a detected pressure value to the receiver (controller 36) (paragraph 87).
Regarding claim 4, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches further comprising a gNO inlet (inlet 26 of bathing unit 6 via tubing 24) in the subject interface unit (bathing unit 6) and wherein the one or more sensors (sensor 34) are located immediately adjacent to the subject interface unit gNO inlet (see Fig. 1).
Regarding claim 5, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches further comprising a gNO inlet (inlet 26 of bathing unit 6 via tubing 24) in the subject interface unit (bathing unit 6) and wherein the one or more sensors (sensor 34) are located in close proximity to the subject interface unit gNO inlet (see Fig. 1).
Regarding claim 6, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that the pressure of the gNO delivered to the subject interface unit (bathing unit 6) is from about 0.15 ATM to about 1.0 ATM above ambient ATM (paragraph 86).
Regarding claim 7, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that the gNO is delivered to the subject interface unit at a flow rate from about 0.1 liters/minute to about 1.0 liters/minute (see, for example, paragraphs 109, 120).
Regarding claim 8, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that the concentration of the gNO delivered to the subject interface unit is about 1.0% to about 2% (paragraph 124).
Regarding claim 9, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that the gNO is delivered to the subject interface unit continuously for a predetermined amount of time (a total of 2 hours over 5 days, see paragraph 124).
Regarding claim 10, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that the gNO is delivered to the subject interface unit intermittently for a predetermined amount of time (a total of 2 hours over 5 days, see paragraph 124).
Regarding claim 11, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that the subject interface unit further comprises a gas outlet (outlet 44) to regulate flow of the gNO to the subject (paragraph 88).
Regarding claim 12, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that a controller (flow control valve 22) for regulating at least one of flow and pressure of gNO to the subject interface unit (bathing unit 6) (paragraph 83).
Regarding claim 13, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 12, and McCaney further teaches that the controller (flow control valve 22) is a manual controller or an automated controller (flow control valve can be automatically controlled by controller 36; paragraph 92) for adjusting at least one of the gNO flow or gNO pressure to the subject interface unit (bathing unit 6) (paragraphs 83, 92).
Regarding claim 15, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches that the subject interface unit (bathing unit 6) comprises an attachment mechanism (seal portion 32) for maintaining a seal on the subject (subject 4) while the gNO is being delivered to the subject interface unit (bathing unit 6) (paragraph 84).
Regarding claim 16, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 15, and McCaney further teaches that the attachment mechanism (sealing portion 32) comprises one or more strap(s), vacuum, negative pressure, adhesive, gasket, O-ring, sleeve, cup or other formed structure for attaching the subject interface unit (bathing unit 6) to the subject (see paragraph 84).
Regarding claim 18, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and McCaney further teaches a method for treating a wound on a subject, the method comprising: treating the wound of the subject using the gaseous nitric oxide (gNO) delivery device of claim 1 (paragraphs 103-113 discuss an example method for treating a wound on a subject using the device of claim 1). 
Regarding claim 20, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 18, and McCaney further teaches that treating the wound comprises reducing bioburden in the wound (paragraph 9).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaney, either alone, or in further view of Belson et al., as applied to claim 1, either alone, or in further view of U.S. Publication No. 2007/0088316 to Stenzler et al.
Regarding claim 17, the modified device of McCaney, either alone or in further view of Belson et al. teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that McCaney further teaches further comprising a gas flushing or gas capturing mechanism to reduce exposure of the subject to gNO when the subject interface unit is removed (paragraph 90).
The Examiner is of the position that the disclosure of McCaney in paragraph 90 is sufficient disclosure to render obvious the limitation of “a gas flushing or gas capturing mechanism to reduce exposure of the subject to gNO when the subject interface unit is removed” as claimed.
Nonetheless, Stenzler et al. teaches a gaseous nitric oxide (gNO) delivery device (NO delivery device 2) for delivering pressurized gNO (pressurized; paragraph 59) to a subject (patient 4), the device (NO delivery device 2) comprising: a source of gNO (NO gas source 8) functionally coupled to a subject interface unit (bathing unit 6); wherein the gNO treats a wound site in the subject (paragraph 28).
Stenzler et al. further teaches a gas flushing mechanism (switching the delivery flow; paragraph 113) to reduce exposure of the subject to gNO when the subject interface unit is removed (paragraph 113 discloses that at the end of a treatment period, the patient switches the delivery flow, i.e., activates a gas flushing mechanism, to air only so as to clear the [subject interface unit] of remaining gNO before removing the [subject interface unit]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of McCaney, either alone or in further view of Belson et al. to include a gas flushing mechanism as taught by Stenzler et al. in order to enable the patient to switches the delivery flow, i.e., activates a gas flushing mechanism, to air only so as to clear the subject interface unit] of remaining gNO before removing the subject interface unit prior to removal of the subject interface unit (paragraph 113 of Stenzler et al.).

Allowable Subject Matter
Claims 14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3 and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMBER R STILES/Primary Examiner, Art Unit 3783